Citation Nr: 1609634	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected lumbar strain. 

2.  Entitlement to a rating in excess of 10 percent for service-connected cubital syndrome of the right elbow with a history of carpal tunnel syndrome of the right wrist (referred to hereinafter as "right elbow/wrist disability"), prior to October 14, 2015, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to August 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in November 2009.  The RO issued a statement of the case (SOC) in March 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in May 2010.  The RO issued a SSOC in May 2012, then the case was certified to the Board.

In November 2013 the Board reviewed the Veteran's claims and issued a decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a May 2014 Order, the Court granted the parties Joint Motion for Remand (JMR), vacating and remanding the claims for compliance with the parties' instructions.  

In August 2014, the Board remanded these issues for further evidentiary development.  The requested development was completed, and a SSOC was issued December 2014.   

As a portion of the requested development was deemed inadequate, in June 2015, the Board remanded these issues for further evidentiary development.  In November 2015, the RO granted an increase in the Veteran's right elbow/wrist disability to 20 percent disabling, effective October 14, 2015.  Of note, prior to October 14, 2015, the Veteran's right elbow/wrist disability is evaluated under diagnostic code 8515, and effective October 14, 2015, the Veteran's right elbow/wrist disability is evaluated under diagnostic code 8513.  As the decision represented a partial grant of benefits on appeal, a SSOC was also issued in November 2015.  AB v. Brown, 6 Vet. App. 35 (1993).  The requested development was completed, and the case has now been returned to the Board for further appellate action.



Additionally, the Board notes that during the pendency of the appeal, the Veteran requested a hearing.  No hearing was held, however, because he later withdrew his request. § 38 C.F.R. 20.704(e)(2015). 

As a final preliminary matter, in November 2015 the Board points out the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to December 15, 2014, the Veteran's service-connected low back strain was manifested by flexion greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees with consideration of limitation of motion due to pain and on repetitive use and no evidence of abnormal gait, abnormal spinal contour, ankylosis or intervertebral disc syndrome.  

2.  Starting December 15, 2014, the evidence is at least in relative equipoise as to whether the degree of impairment associated with the Veteran's low back strain more nearly approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees on account of additional functional impairment due to pain.  

3.  The evidence of record reveals that the Veteran's service-connected right elbow/wrist disability affected his median nerve, and was characterized by no more than mild impairment for the period prior to October 14, 2015 . 

4.  The evidence of record reveals that effective October 14, 2015, the Veteran's right elbow/wrist disability affected his ulnar and median nerve, and was more accurately evaluated under the rating criteria for all radicular groups.  

5.  The evidence of record reveals that the Veteran's service-connected right elbow/wrist disability, evaluated under all radicular groups rating criteria, was characterized by no more than mild impairment from October 14, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbar strain prior to December 15, 2014, have not been met.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237 (2015). 

2.  The criteria for a rating of 20 percent, but not higher, for low back strain of the lumbar spine, effective December 15, 2014, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a disability rating in excess of 10 percent for right wrist/elbow disability, with a history of carpal tunnel syndrome, prior to October 14, 2015, have not been met.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a,  Diagnostic Code 8515 (2015). 

4.  The criteria for a disability rating in excess of 20 percent for right wrist/elbow disability, with a history of carpal tunnel syndrome, from October 14, 2015, have not been met.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a,  Diagnostic Code 8513 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Board observes that the Veteran has appealed with respect to the propriety of the assigned rating for his service- connected lumbar strain, and right elbow/wrist condition.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2015).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, and lay statements in support of the claim.  The Board has also obtained VA treatment records and VA examination reports from May 2009, March 2012, December 2014, and October 2015, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

The Board notes that the case was remanded in August 2014.  The Board's 2014 remand directed that the Veteran be afforded a VA examination to determine the current severity of his lumbar strain, request that the Veteran provide any additional or outstanding evidence, and if any benefit was denied to issue a Supplemental Statement of the Case (SSOC). A letter requesting additional evidence in support of his appeal was sent in September 2014, no response was received.  The Veteran was afforded a VA examination in December 2014.  A SSOC was issued in December 2014.  

The case was remanded in June 2015.  The Board's 2015 remand directed that any outstanding treatment records be obtained, that the Veteran be afforded a VA examination to determine the current level of right elbow/wrist impairment, and if any benefit was denied to issue a Supplemental Statement of the Case (SSOC).  The Veteran was afforded a VA examination in October 2015, additional records were obtained, and a rating and SSOC was issued in November 2015.   

Accordingly, the requirements of the August 2014, and June 2015, remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.
II. Increased Rating Claim

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As it pertains to the Veteran's right elbow/wrist disability, the Veteran is evaluated under diagnostic Code 8515 prior to October 14, 2015; diagnostic code 8515 contemplates impairment of the median nerve.  Under Diagnostic Code 8515, mild incomplete paralysis is rated 10 percent disabling on the major and minor side; moderate incomplete paralysis is rated 20 percent disabling on the minor side and 30 percent disabling on the major side; and severe incomplete paralysis is rated 40 percent disabling on the minor side and 50 percent disabling on the major side. 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Effective October 14, 2015, the Veteran is evaluated under diagnostic Code 8513, which contemplates impairment of all radicular groups.  Under Diagnostic Code 8513, mild incomplete paralysis is rated 20 percent disabling on the major and minor side; moderate incomplete paralysis is rated 30 percent disabling on the minor side and 40 percent disabling on the major side; severe incomplete paralysis is rated 60 percent disabling on the minor side and 70 percent disabling on the major side; and complete paralysis is rated as 80 percent disabling on the minor side and 90 percent disabling on the major side. 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 
C.F.R. § 4.124a. 

Complete paralysis of the median nerve is marked by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the ulnar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbance. Id. 

The words "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015).

B.  Lumbar Strain

The Veteran claims that he is entitled to an evaluation of excess of 10 percent for his service-connected low back strain.  The Veteran submitted a statement in  November 2010 stating that because of his back pain he can no longer perform the types of labor he was once able to.   

In May 2009 the Veteran underwent a VA examination at the Erie VAMC. The Veteran reported problems with urinary frequency, nocturia, erectile dysfunction, numbness, paresthesias and leg or foot weakness. The examiner noted that the etiology of these symptoms was unrelated to the Veteran's lumbar strain disability.  The Veteran had lumbar flattening, and reported flare ups every 1 to 2 months, which lasted one to two days.  There was no gibus, kyphosis, list, scoliosis, lordosis or ankylosis.  There was no evidence of spasm, atrophy, guarding or weakness.  There was evidence of tenderness and pain with motion, neither of which caused abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 10 degrees, right lateral flexion to 12 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain after repetitive motion.  Following repetitive motion testing, the Veterans range of motion was flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 10 degrees, left lateral rotation to 30 degrees, right lateral flexion to 12 degrees, and right lateral rotation to 20 degrees.  

The May 2009 examiner noted that pain on lateral flexion of the thoracolumbar spine began at 10 degrees on the left and 12 degrees on the right, with no change following three repetitions.  Pain on extension started at 20 degrees and was the same after three repetitions.  Pain on right lateral rotation began at 20 degrees after three repetitions.  X-ray testing revealed a normal lumbar spine, with questionable mild chronic sacroilitis.  The Veteran was employed fulltime as a remodeler.  The Veteran reported missing a total of one week from work over the prior 12 months as a result of pain.  The effect on his occupational activities was decreased mobility, and problems with lifting and carrying.  The Veteran's lumbar strain had a moderate effect on chores, exercise, sports and recreation and a severe effect on shopping and traveling. 

Private treatment records from Dr. E. E. G., indicate the Veteran sought treatment for his chronic low back pain in October 2010.  The Veteran had full range of motion with flexion, extension lateral bending and rotation.  Dr. G. noted the Veteran would benefit from physical therapy and/or anti-inflammatory medication.  

Records from Northwestern Physical Therapy Services, Inc., were reviewed, and indicate the Veteran underwent physical therapy for his spine from June to July of 2010, February to March of 2011, March to April of 2012, and February to April of 2013.  In June 2010 the Veteran had decreased mobility of his lumbar spine and pain in all directions of motion.  In February 2011 the Veteran had pain 8 out 10 in his lumbar spine, but no radicular pain.  The Veteran had decreased mobility and significant tightness in his lumbar spine.  In March 2012 the Veteran had decreased mobility in his lumbar spine with pain and radiating pain into his buttocks.  At the Veteran's 2013 physical therapy sessions, the Veteran complained of pain and indicated he had switched from active construction work to that of a more sedentary position.  In 2013 the Veteran denied any radicular pain.

The Veteran underwent a VA examination in March 2012.  The Veteran reported that his back pain comes and goes, and is present about 15 days out of a month.   The pain occurred in the Veterans lower back on one or both sides.  The Veteran reported flare-ups that impact the function of his thoracolumbar spine that last from one to three days.  The pain radiated down into the buttocks, but not into the legs. There were no bowel, bladder or urination symptoms due to the back.  Occasionally, he would get brief sharp pains in his back. The Veteran reported flare-ups that impact the function of his thoracolumbar spine that last from one to three days. On range of motion testing forward flexion was to 90 degrees, with no evidence of painful motion, extension was to 20 degrees, with evidence of painful motion at 10 degrees, right lateral flexion was to 20 degrees, with evidence of painful motion at 15 degrees, left lateral flexion was to 20 degrees, with evidence of painful motion at 15 degrees, right and left lateral rotation was to 30 degrees, with no evidence of painful motion.  After three repetitions, there was no additional limitation in range of motion of the thoracolumbar spine.   With regard to functional loss, there was less movement than normal, excess fatigability and interference with sitting, standing or weight-bearing.

The March 2012 examiner noted the Veteran had soreness to palpation in the left lumbar paraspinal muscles, left sacroiliac joint and down into the left buttock. The examiner noted that muscle spasm or guarding was present, but it did not result in abnormal gait or spinal contour.  Muscle, sensory and reflex examinations were normal. The examiner also reported that there was no evidence of radicular pain or any other signs of radiculopathy.  Straight-leg raising test results were negative for both the right and left lower extremities.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine condition to include bowel or bladder problems or pathologic reflexes. The examiner documented that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The Veteran reported occasionally using a low back brace when more active.  Imaging studies were reviewed, and there was no evidence of arthritis or any other significant finding.  As it pertained to his ability to work, the Veteran was working in construction.  The Veteran reported that when his back was symptomatic he would not go up or down ladders.  When his pain was at its worse, he would possibly miss work or go home early.  Daily activities such as heavier chores were affected, and prolonged driving proved more difficult.  

The Veteran underwent another VA examination in December 2014 at the Erie VAMC.  The Veteran reported back pain, and that massage therapy provided him the most relief.  The Veteran reported pain along the low back with right side worse than the left.  The Veteran reported that his pain did not radiate, and he had no weakness of the lower extremities.  The Veteran reported flare ups in pain, worse with standing for long periods, and worse with twisting movements, but he reported still being able to move with an increase in the pain for several days.  The Veteran reported that flare ups caused him to lock up and experience increased pain, and that going from sitting to standing was difficult.  The Veteran has never been prescribed bed rest.  

Upon examination, in December 2014, the examiner found that the range of motion of the thoracolumbar spine was forward flexion 90 degrees, extension 10 degrees, right lateral flexion 30 degrees, left lateral flexion 30 degrees, right lateral rotation 12 degrees and left lateral rotation 20 degrees.  The Veteran complained of pain at 40 degrees of flexion, 10 degrees of extension, 10 degrees of right lateral flexion, 15 degrees of left lateral flexion, 12 degrees of right lateral rotation, and 20 degrees of left lateral rotation.  There was no evidence of weakened movement, excess fatigability, or incoordination attributed to the Veteran's lumbar spine.  The Veteran's limitation of motion was due to pain.  The Veteran had functional loss as a result of abnormal range of motion limitations, which resulted in difficulty with twisting and limited his ability to turn to the side, bend and rise.  There was evidence of pain with weight bearing, and tenderness to palpation along the L2 vertebra and L4-S1 right paraspinal muscles.  The Veteran did not have any guarding.  The Veteran had muscle spasms and localized tenderness, however neither resulted in abnormal gait or abnormal spinal contour.  With three repetitions, the Veteran had additional loss of function with range of motion being: forward flexion to 90 degrees, extension to 10 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 20 degrees. 

With regard to the Mitchell standards, the examiner stated that he cannot objectively provide an opinion as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups for the Veteran's spine condition, or when the spine is used repeatedly over a period of time, as the examiner noted he would have to observe the Veteran both during flares and at baseline in the same visit.  To do so otherwise would be simply resorting to mere speculation.  The examiner was unable to estimate the additional loss of motion during flare-ups objectively, as the examiner reported having to observe and measure range of motion of the spine both during flares and at baseline in the same visit, in order to reliably provide that information.   The examiner reported being unable to provide additional range of motion loss during flare-ups objectively, stating that he would have to observe and measure range of motion for the Veteran both during flares and at baseline in the same visit, in order reliably provide that information.   In order to provide additional range of motion loss during flares, during the encounter the Veteran would have to be both at a baseline level, and in a flared state, for a measure of the additional loss of motion during flare-ups.  This cannot be done objectively at the present time without resorting to mere speculation, as the Veteran was not in both of those states.  

The 2014 VA examiner found no evidence of any neurological impairment associated with the Veteran's back disability.  There was decreased sensation over the left sural nerve, and the Veteran reported having problems with his feet, which the examiner noted may be attributable to the Veteran's reported foot problem.  The Veteran reported no impairment or restrictions with regard to his nerves.  There was no evidence or report of incapacitating episodes.  Muscle strength testing of his hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension was normal, and the Veteran did not have any muscle atrophy.  The reflex and sensory examinations were normal, with the exception of the left toes sensation.  There was no evidence of radiculopathy.  There was no ankylosis of the spine, or intervertebral disc syndrome.  There were no other neurologic abnormalities or findings such as bowel or bladder problems or pathologic reflexes.  The Veteran uses no assistive devices.  There was no functional impairment of an extremity as a result of his thoracolumbar spine condition.  A MRI was done in 2013 which was negative, and there was no evidence of arthritis.  The Veteran was a construction worker and left that job in 2011.  The Veteran reported working in construction code inspection, and reported difficulty getting in and out of vehicles, which then affected his day to day activities.  The Veteran reported difficulty gardedning as he has pain with repetitive motion.  The Veteran reported no difficulty with his activities of daily living.  

Based on the evidence of record, the most pertinent discussed above, the Board finds that flexion of the Veteran's thoracolumbar spine was normal from zero to 90 degrees to include consideration of pain on repetitive use for the period prior to December 15, 2014.  The thoracolumbar spine was not limited to 60 degrees or less and the combined range of motion of the thoracolumbar spine was greater than 120 degrees even with consideration of limitation of motion due to pain and any limitation in function after repetitive use.  Furthermore, the medical evidence shows that any muscle spasm or guarding does not result in abnormal gait or abnormal spinal contour.  Therefore, even considering loss due to pain after repetitive use, prior to December 15, 2014, the Veteran is not entitled to an evaluation higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The preponderance of the above evidence demonstrates that the Veteran is entitled to a higher evaluation of 20 percent effective December 15, 2014.   Consistent with a 20 percent rating, at the December 15, 2014, VA examination, the Veteran presented with increased symptoms of back pain.  At the December 2014 VA examination, the lowest flexion on exam was found to be 90 degrees, and the VA examiner found no muscle spasms, guarding, abnormal gait, or abnormal spinal contour, which are required for a 20 percent rating.  And, while the Veteran's limitations of thoracolumbar motion, in degrees, were not to a level to warrant a 20 percent rating, the examiner did detect pain at 40 degrees of flexion, and all other planes of motion, and the Veteran's joint function of the thoracolumbar spine was nonetheless limited and less than normal range, in most planes of motion, due to pain having a functional impact.  Additionally, the examiner noted that as a result of the abnormal range of motion limitations and functional loss, the Veteran had difficulty with twisting and limited his ability to turn to the side, bend and rise.  The Board finds that with consideration of the Veteran's complaints of back pain as well as the functional limitations that have been described after he engages in daily activities, his low back strain would presumably account for some additional functional impairment on daily, repeated use of his back.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the additional limitation of motion in the context of forward flexion, which was limited to 90 degrees, and 40 degrees with pain, would nearly approximate limitation of forward flexion at least to 60 degrees.  Accordingly, a 20 percent rating for the Veteran low back strain is warranted at least for the period from December 15, 2014.
 
Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  

The Board has also considered whether the Veteran is entitled to a separate disability rating or a higher disability rating under other Diagnostic Codes. The June 2009 VA examiner determined that the Veteran's complaints of with urinary frequency, nocturia, erectile dysfunction, numbness, paresthesias and leg or foot weakness were not related to the Veteran's lumbar strain disability. The March 2012 VA examination also showed that the Veteran did not have any neurological disabilities to include bowel or bladder problems as a result of his service-connected lumbar strain.  The December 2014 VA examination showed that the Veteran had no neurological impairment associated with the Veteran's back disability.  Therefore, the Veteran is not entitled to a separate rating for a neurological disorder due to his service-connected lumbar spine strain.

Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS). The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). A 20 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months and a 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243. An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1). In this case, the evidence of record does not show that the Veteran has a diagnosis of IVDS or that it results in physician prescribed bed rest. 

In conclusion, the Board finds that the preponderance of the evidence is against an assignment of a disability rating in excess of 10 percent for service-connected lumbar strain prior to December 15, 2014.  The Board finds that the preponderance  of the evidence is in support of an assignment of a disability rating of 20 percent and no more for service-connected lumbar strain, effective December 15, 2014, the date of VA examination.  See 38 C.F.R. § 3.102 (2015).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1). An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111  (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected back disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's lumbar strain with the established criteria found in the rating schedule for lumbosacral strain shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. In this regard, the regulations specifically address the Veteran's low back pain with resulting reduced range of motion. The rating criteria consider the functional impact of the Veteran's low back pain and reduced range of motion. The evidence does not indicate that his lumbar spine strain has caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected back disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability. Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

C. Right Wrist/Elbow 

i. Prior to October 14, 2015 

In a May 2009 VA examination at the Erie VAMC, the Veteran reported his right wrist bothered him daily, and activities increased his pain.  The Veteran used splints almost every night and wore the splints during the day three to four times per month.  The Veteran reported pain and paresthesias of his right wrist.  The Veteran reported that his right long and ring fingers want to curl up with pain, with more pain in his wrist when his fingers were fully flexed.  The affected nerve was the median nerve.  The Veteran's right wrist was symptomatic for carpal tunnel syndrome, and there was positive Tinel's and Phalen's sign with numbness and tingling in his index, long and ring fingers with accompanying decreased strength in flexion of his long finger.  The detailed reflex examination was normal, and there was no muscle atrophy.  The Veteran was working as a home remodeler full time,  and reported losing one week of work during the last 12 month period due to pain.  The Veteran's right carpal tunnel syndrome impacted his occupational activities due to decreased strength of his upper extremity with pain.   

In a December 2010 private treatment record, Dr. E. E. G., noted the Veteran had a right carpal tunnel release that year.  In a follow up visit, the Veteran noted significant improvement from his preoperative symptoms, and had excellent range of motion in the fingers.

In March 2012 at a VA examination conducted at the Erie VAMC, the Veteran was diagnosed with right elbow cubital syndrome, and bilateral carpal tunnel syndrome.  The Veteran complained of left elbow pain.  The Veteran did not have constant pain, intermittent pain, paresthesias, dysesthesias or numbness.  Muscle strength testing was normal, and he had no atrophy.  Reflex and sensory examination was normal.  The Veteran's nerve testing was normal.

In December 2014 the Veteran underwent a VA examination at the Erie VAMC.  The Veteran was diagnosed with bilateral carpal tunnel syndrome, and bilateral elbow cubital tunnel syndrome.  The Veteran denied any symptoms in his right hand or wrist.  The Veteran is right hand dominant.  The Veteran denied constant pain, intermittent pain, paresthesias, dysesthesias or numbness.  There was no evidence of muscle atrophy and the Veteran's muscle strength and reflexes were normal.  With regard to the median nerve, Phalen's sign was negative and Tinel's sign was positive.  All nerve testing was normal with the exception of the ulnar nerve, which demonstrated mild incomplete paralysis.  An EMG study was performed in October 2010 of the right upper extremity and was abnormal, which showed carpal tunnel syndrome.  There were moderately severe myelin and axonal changes.  

The positive Tinel's was of the elbow, with noted tingling to the small finger suggesting cubital tunnel of the right elbow.  There was no positive Tinel's sign at the wrist.  The examiner noted Phalen's was negative, but Tinel's was positive at the elbows, which suggested ulnar compression.  The Veteran reported no residual symptoms of carpal tunnel since his surgical intervention in 2010.  With regard to his activities of daily living and occupational functioning.  The Veteran reported no effects or limits to his activities of daily living and or occupational functioning.   

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's peripheral neuropathy of the right upper extremity more closely approximates mild incomplete paralysis of the median nerve prior to October 14, 2015.  The Veteran indicated in the May 2009 VA examination that he had pain and paresthesias of the right wrist. The Veteran had decreased strength in flexion of the right long finger and decreased pain and light touch with respect to the median nerve in May 2009. Muscle strength, reflex and sensory evaluations of the right upper extremity were normal in March 2012 and the examiner determined that the right upper extremity nerves were normal.  In December 2014 nerve testing was normal with the exception of the mild incomplete paralysis of the ulnar nerve.   There is no evidence of moderate incomplete paralysis warranting a higher evaluation, or the involvement of other nerves.  Furthermore, the preponderance of the evidence reveals that the Veteran's right elbow/wrist disability has had a mild impact on employment from decreased strength of the upper extremity and pain and that the Veteran has had to reduce his hours at least in part due to his right upper extremity disability. 

ii. From October 14, 2015 

In October 2015 the Veteran had an elbow and forearm examination at the Erie VAMC.  The Veteran was diagnosed with medial epicondylitis and cubital tunnel syndrome.  The Veteran reported trouble with grip due to numbness.  The Veteran reported flare-ups of the elbow or forearm, with driving a car or golf ball, as he would then experience aggravation, increased pain, but no loss of motion.  When playing golf he reported getting numbness in the last two digits of his right hand if experiencing a flare up.  The Veteran reported occasional swelling, but nothing significant, and has had no recent treatment or intervention.  The Veteran's right elbow range of motion was 0 to 135 degrees in flexion (normal is 0 to 145), extension was to 135 to 0 degrees (normal is 145 to 0 degrees), supination 0 to 80 degrees (normal is 0 to 85 degrees) and pronation 0 to 60 degrees (normal is 0 to 80 degrees).  Limited pronation was a contributing factor to functional loss.  Pain was noted in all axes of movement along with pain on weight bearing and tenderness to palpation.  No additional limitation was noted following repetitive use testing.  There was no evidence of crepitus.  Right elbow muscle strength in flexion and extension was 5 out of 5, with no reduction in muscle strength.  There was no evidence of muscle atrophy or ankyloses.  The Veteran did not use any assistive devices.  Imaging studies were performed and do not show any evidence of degenerative or traumatic arthritis.  

The examiner noted as it pertained to the Veteran's employment status, the Veteran could not swing a hammer, and would not be able to use a heavy saw in an abnormal position, or do anything that causes the elbow to bend and move will aggravate and cause pain, as will overuse.  There was tenderness of the right elbow over the ulnar grove, with palpable nerve tingling when tapped, which radiated to the last two digits.  There was pain at the extremes with flexion and extension.   There was a positive Tinel's at the wrist, and positive Phalen's.   

On examination of the Veteran's wrist at the October 14, 2015 examination, the Veteran was diagnosed with tendonitis.  The Veteran reported pain in the wrist on the radialdorsal side of the joint.  The Veteran reported numbness and tingling of the right carpal tunnel that significantly improved after his surgery.  The right wrist range of motion was as follows: palmar flexion 0 to 60 degrees (normal being 0 to 80 degrees), dorsiflexion 0 to 50 degrees (normal being 0 to 70 degrees), ulnar deviation 0 to 30 degrees (normal being 0 to 45 degrees), and radial deviation 0 to 15 degrees (normal being 0 to 20 degrees).  As it pertained to functional loss, the examiner noted that the loss of dorsiflexion would make pushing difficult.  The Veteran reported weakness of grip, but on examination the examiner did not observe this.  The right wrist was tender to palpation over the radial dorsal side, and with ulnar deviation.  There was mild weakness with ulnar deviation, otherwise strength was normal.  The Veteran's sensation was intact.  
With regard to the Mitchell standards, the examiner stated that he cannot objectively provide an opinion as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups for the Veteran's elbow or wrist condition, or when the elbow or wrist is used repeatedly over a period of time, as the examiner noted he would have to observe the Veteran both during flares and at baseline in the same visit.  The examiner noted that to do so otherwise would be resorting to mere speculation.   

The Examiner was unable to estimate the additional loss of motion during flare-ups objectively, as the examiner reported having to observe and measure range of motion of the elbow and wrist both during flares and at baseline in the same visit, in order to reliably provide that information.  The examiner reported being unable to provide additional range of motion loss during flare-ups objectively, stating that he would have to observe and measure range of motion for the Veteran both during flares and at baseline in the same visit, in order reliably provide that information.   In order to provide additional range of motion loss during flares, during the encounter the Veteran would have to be both at a baseline level, and in a flared state, for a measure of the additional loss of motion during flare-ups.  This could not be done objectively at that time without resorting to mere speculation, as the Veteran was not in both of those states.  

During the peripheral nerves exam portion of the October 2015 examination, the Veteran reported tingling in the right last two digits.  The Veteran's tingling was reported as being intermittent.  The Veteran reported his fingers go numb with aggravation of the elbow.  With regard to intermittent pain, paresthesias and/or dysesthesias and numbness, the severity was mild.  The Veteran did not have constant pain.  Muscle strength testing was normal when the Veteran's elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch strength was tested.  The Veteran's deep tendon reflexes of the biceps and triceps were normal, with hypoactive reflexes noted at the brachioradialis.  The Veteran's right median and ulnar nerves were assessed as having mild incomplete paralysis.  A right upper extremity EMG was done, that showed bilateral carpal tunnel syndrome, with no evidence of ulnar neuropathy.   

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's peripheral neuropathy of the right upper extremity affects the median and ulnar nerves, thereby is better evaluated under the diagnostic code for all radicular groups, 8513, and more closely approximates mild incomplete paralysis from October 14, 2015.  In this regard, at the October 2015 examination, the Veteran reported intermittent tingling in his fingers with aggravation of his elbow, all muscle strength testing was normal, with the exception of mild weakness with ulnar deviation.  Nerve testing revealed median and ulnar nerves with mild incomplete paralysis.  Like the period prior to October 2015, the preponderance of the evidence reveals that the Veteran's right elbow/wrist disability has had a mild impact on employment. 

Extraschedular Consideration

With respect to whether the claim should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right elbow/wrist disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right elbow/wrist disability with the established criteria found in the rating schedule for incomplete paralysis of the median nerve prior to October 14, 2015, and of all radicular groups from October 14, 2015, shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. The evidence does not reflect that the right elbow/wrist disability has caused marked interference with employment beyond that is not already contemplated in the assigned evaluation. Furthermore, the record does not show that the Veteran's right elbow/wrist disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability. Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 




Rice Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total disability rating based on unemployability due to service- connected disability; either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The Board notes that the Veteran submitted a statement in November 2010 asserting that due to his VA Disability and other health problems (specifically bilateral knee disability, lower back pain and right wrist) that he cannot keep his business producing at the level he has done in prior years. He explained that he is limited most weeks to 20-25 hours of labor due to pain and lack of mobility. He also had to give up roofing and concrete work completely due to his physical limitations. The Veteran noted that he is unable to supply his family with the financial stability he should be able to because he cannot work the hours or perform the types of labor he should. The Board concludes that the statement submitted by the Veteran in November 2010 provides evidence of how his service-connected disabilities have affected his employment. However, the Board does not construe these statements to indicate that the Veteran is asserting that he is unable to obtain or maintain employment.  Additionally, according to the most recent examination findings, as it pertained to his employment status, the Veteran reportedly could not swing a hammer or do activities that caused overuse of the elbow, and was working in more sedentary employment in construction code inspection. 

 Furthermore, a review of the record shows that the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's service-connected lumbar strain and/or right wrist/elbow disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.






ORDER

Subject to the law and regulations governing the award of monetary benefits, entitlement to a disability rating of 20 percent for low back strain, from December 15, 2014, is granted. 

Entitlement to a disability rating in excess of 10 percent for service-connected lumbar strain is denied, prior to December 15, 2014, is denied.

Entitlement to a disability rating in excess of 10 percent for cubital syndrome of the right wrist/elbow disability, prior to October 14, 2015, and in excess of 20 percent thereafter is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


